     CASE 0:19-cr-00064-MJD-ECW Document 146 Filed 07/20/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




United States of America,
                                                    Case No. 19-cr-64 MJD/ECW
             Plaintiff,

v.                                                       ORDER

Michael Antonio Miller,

             Defendant.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated May 19, 2020.

(Doc. No. 126). Defendant has filed objections to the Report and

Recommendation challenging the recommendations that his motions to suppress

statements and evidence be denied.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). The Court has reviewed the

transcript of the motion hearing held on February 21, 2020, the exhibits admitted

during that hearing, and the parties’ submissions. Based upon that review, and
                                        1
    CASE 0:19-cr-00064-MJD-ECW Document 146 Filed 07/20/20 Page 2 of 2




in consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS HEREBY ORDERED that

      1.    Defendant’s Motion to Suppress Statements (Doc. No. 97) is

DENIED except as to Miller’s statements made between 3:00:50 and 3:01:01 in

Government Exhibit 2; and

      2.    Defendant’s Motion to Suppress Evidence Obtained Through Search

and Seizure (Doc. No. 101) is DENIED.




DATED: July 20, 2020
                                            s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court




                                        2
